—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supréme Court, entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating prison disciplinary rules that prohibit inmates from engaging in violent conduct, creating a disturbance, assaulting other inmates and refusing a direct order. Contrary to petitioner’s contention, the misbehavior report, as well as the eyewitness testimony of its author, provide substantial evidence of petitioner’s guilt (see, Matter of Johnson v Selsky, 271 AD2d 770, 770-771). To the extent that petitioner’s testimony conflicted with the other evidence at the hearing, this created a credibility issue for resolution by the Hearing Officer (see, Matter of Acevedo v Superintendent of Elmira Correctional Facility, 265 AD2d 763). Petitioner’s remaining contentions, to the extent that they have been preserved for our review, have been examined and found to be without merit.
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.